Citation Nr: 0926374	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an initial compensable rating for malaria.

2.  Entitlement to an increased rating in excess of 10 
percent for eczema.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2005 rating decision, service connection for 
malaria was granted and a non-compensable rating was assigned 
effective September 23, 1998.  This rating decision also 
granted an increased rating of 10 percent for eczema (claimed 
as jungle rot and blisters).  The rating decision implemented 
an August 2005 Board decision.  In November 2005, 
correspondence was received from the Veteran in which he 
expressed disagreement with the assigned ratings for both of 
those disabilities.  The RO thereafter adjudicated a claim of 
an increased rating for malaria in a February 2007 rating 
decision in which that claim was denied.

The Board notes that the issue on appeal is entitlement to an 
initial higher rating for malaria, not an increased rating.  
See Fenderson v. West, 12 Vet. App 119 (1999).  Also, the 
representative asserts that the malaria disability has 
worsened and requests a new examination.  As the Veteran has 
asserted that his service-connected disability has worsened 
since his last examination, he should be afforded a new 
examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the issue of an increased rating for eczema, 
as noted, the Veteran has submitted a notice of disagreement.  
As such, a statement of the case must be issued.  The failure 
to issue a statement of the case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999).  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The Veteran should be sent a statement of 
the case as to the issue of entitlement to an 
increased rating for eczema in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the Veteran perfects his 
appeal by submitting a timely and adequate 
substantive appeal on this issue, then the 
claim should be returned to the Board.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected malaria.  
Any indicated tests to determine the 
presence or absence of active malaria 
should be accomplished.  The examiner 
should review the claims folder prior to 
examination.  The examiner is to assess 
the nature and severity of the Veteran's 
service-connected malaria and any 
residuals, in accordance with the latest 
Automated Medical Information Exchange 
(AMIE) worksheet for rating residuals.  
The examiner should assess and fully 
describe any residuals of malaria, 
including whether they are manifested by 
fatigue, cold sweats, and chills and, if 
so, how often, and whether or not the 
Veteran's malaria is in an active state 
at the time of the examination.

The examiner should determine if the 
there is malaria-related liver or spleen 
damage and should take into consideration 
a January 2005 computerized tomography 
which revealed an enlarged spleen.  If 
there is any liver or spleen damage, the 
examiner should describe the 
manifestations and residuals thereof.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record and should consider if the 
Veteran should be appropriately rated based 
on active malaria or liver or spleen 
residuals.  The Board emphasizes that the 
appeal is for the initial rating for malaria, 
in effective since September 23, 1998.  If 
the issue remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

